Citation Nr: 0737381	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-31 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected cervical strain with 
spasms.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected headaches due to trauma.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the RO that, in pertinent part, awarded service connection 
effective in June 2000 as follows: headaches due to trauma, 
10 percent disabling; muscle spasm secondary to keloidosis, 
noncompensable; and neck pain secondary to keloidosis, 
noncompensable.  

In February 2003, the RO found that clear and unmistakable 
error existed in the October 2001 rating decision and awarded 
a 20 percent rating effective in May 2002 for the service-
connected cervical strain with spasm previously classified as 
neck pain and muscle spasms.  

In August 2003, the RO made the 20 percent rating retroactive 
to June 2000, the original date of the grant of service 
connection.  

The matters were previously before the Board in March 2007 
and remanded for further adjudication.  

The claim for an evaluation in excess of 50 percent for the 
service-connected keloidosis from May 31, 2002, to August 29, 
2002, and in excess of 60 percent from August 30, 2002, was 
adjudicated in the March 2007 decision of the Board.  As 
such, the matter is no longer in appellate status.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The service-connected cervical spine disability picture 
is not shown have been manifested by severe limitation of 
motion or strain; neither documented findings of ankylosis 
nor an actual restriction of forward flexion to less than 15 
degrees due to the service-connected disability is currently 
demonstrated.  

3.  The service-connected headaches due to brain trauma 
currently is not shown to be consistent with more than 
subjective complaints; related findings of hemiplegia, 
epileptiform seizures or facial nerve paralysis are not 
documented; nor are migraine headaches with characteristic 
prostrating attacks currently demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected cervical 
strain with muscle spasms have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2000); 38 C.F.R. §§ 3.102, 4.7, 4.71a including 
Diagnostic Code 5237 (2007).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected headaches 
due to trauma have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 
8045, 4.130 including Diagnostic Code 9304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

These requirements apply to all five elements of a service 
connection claim: the veteran's status, the existence of a 
disability, a connection between the veteran's service and 
the disability, the degree of disability, and the effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the veteran filed his claims prior to the 
enactment of VCAA.  A "duty to assist letter" was issued in 
August 2000.  Thereafter, in a July 2005 letter, issued after 
the decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  

As noted in the Introduction, the matter was previously 
before the Board in March 2007.  The Board noted the July 
2005 VCAA letter was issued after the initial decision, which 
awarded service connection; however, the Board found that the 
claims had not been readjudicated after notice was sent.  

The Board remanded the claims for post-VCAA notification 
readjudication.  Pursuant to Board remand, the case was 
readjudicated in a July 2007 Supplemental Statement of the 
Case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, lay statements, and VA examination 
reports.  

As discussed, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any defect in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  

Thus, any such deficiency is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; lay statements; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2006).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  


Cervical Strain 

The veteran asserts that he is experiencing muscles spasms, 
pain and decreased range of motion due to cervical strain.  

Historically, service connection for a disability manifested 
by muscle spasms and neck pain secondary to keloidosis was 
awarded in an October 2001 rating decision.  The RO assigned 
separate noncompensable ratings effective in June 2000.  

The veteran appealed the original assignment of 
noncompensable evaluation following the award of service 
connection for a disability manifested by muscle spasms and 
neck pain secondary to keloidosis.  As such, the severity of 
the disabilities at issue is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  

In February 2003, the RO found that clear and unmistakable 
error existed in the October 2001 rating decision and awarded 
a 20 percent rating effective May 2002 for cervical strain 
with spasm previously classified as neck pain and muscle 
spasms.  In August 2003, the RO made the 20 percent rating 
retroactive to June 2000, the date of the original grant of 
service connection.  

During the course of this appeal, specifically, on September 
23, 2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of 
service-connected disabilities of the spine.  VA's General 
Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  

If the application of the revised regulation results in a 
higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to September 26, 2003, the service-connected cervical 
strain with muscle spasm was originally rated 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
Under this section, a 20 percent rating was assigned for 
moderate limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a.  A 30 percent rating was assigned for 
severe limitation of motion of the cervical spine.  Id.  

A 30 percent rating was also assigned for favorable ankylosis 
of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5287.  A 40 percent rating was assigned for unfavorable 
ankylosis of the cervical spine.  Id.  
 
Under the schedular criteria which became effective on 
September 26, 2003, Diagnostic Code 5237 assigns ratings as 
follows for cervical strain: a 20 percent evaluation is 
warranted where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis; a 30 percent evaluation requires forward flexion of 
the cervical spine 15 degrees or less, or favorable ankylosis 
of the entire cervical spine; and a 40 percent evaluation, 
under those same regulations, requires evidence of 
unfavorable ankylosis of the entire cervical spine or forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
38 C.F.R. § 4.71a.  

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  Id.  A 100 percent is 
assigned for unfavorable ankylosis of the entire spine.  Id.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's cervical strain with muscle 
spasm more closely approximate the criteria for an initial 20 
percent rating under both the regulations in effect prior to 
September 26, 2003, and thereafter.  38 C.F.R. § 4.7.  

In this regard, upon VA examination in May 2001 the veteran 
complained of having chronic neck spasm, pain, sprains and 
stiffness.  In October 2002, an examination of the cervical 
spine showed an absence of radiation of pain on movement, 
connective muscle spasm with tenderness on palpation and on 
passive range of motion.  There were no signs of 
radiculopathy present.  

The range of motion of the cervical spine was as follows: 
flexion to 40 degrees; extension to 30 degrees; left and 
right lateral flexion to 20 degrees; and bilateral rotation 
to 50 degrees.  The examiner indicated that range of motion 
was limited by pain; however, there was no ankylosis or signs 
of ataxia present.  The X-ray studies of the cervical spine 
were negative.  

The treatment notes from First Choice Urgent Care showed the 
veteran complained of neck pain, spasm and strain.  The 
veteran had full range of motion of the cervical spine in 
2001.  

In August 2002, there was some indication that the veteran 
had decreased range of motion by 30 percent; however, in 
November 2002, his motion was full.  The veteran repeatedly 
denied tingling and numbness.  

Upon VA examination in September 2003, the veteran had normal 
coordination.  The veteran was able to flex to 20 degrees and 
extend to approximately 15 degrees.  Right and left lateral 
flexion were to 15 degrees.  Bilateral rotation was to 20 
degrees.  Pain was at the ends of range of motion.  

In September 2003, Dr. DCW noted that an August 2003 cervical 
spine magnetic resonance imaging (MRI) showed multilevel 
degenerative disc disease that was age appropriate and non 
surgical.  The veteran reportedly complained of radiating 
pain from his neck to shoulders.  He denied other 
neurological symptoms.  Neurological examination was normal.   

The June 2004 VA examination documented complaints of pain 
radiating into the bilateral shoulders.  The veteran endorsed 
a pain level of 10/10 exacerbated with range of motion 
activities and  presented with a cervical soft collar.  The 
range of motion was aborted due to progressive discomfort 
during attempt.  

The X-ray studies of the cervical spine were normal.  The 
examiner found a subjective worsening of the veteran's 
cervical strain and spasm.  (Emphasis added).  

During a January 2005 VA psychiatric examination, the veteran 
presented with complaints of having pain all over and chronic 
cervical pain.  

After interviewing the veteran and his wife, the VA examiner 
felt that the information relayed was nonsensical.  For 
example, the examiner found that it was physically impossible 
that the veteran's wife fully dressed him due to his large 
size or that there was no medical explanation for the degree 
of immobility expressed.  

The examiner indicated that it made no sense that cervical 
spine discomfort and chronic pain would lead to the changes 
discussed.  The examiner opined the veteran was malingering.  

Finally, upon VA spine examination in January 2005, the 
veteran again presented with a cervical soft collar and 
indicated that he was unable to move his neck.  The 
examination showed no muscle spasm.  

The VA examiner noted that the range of motion of the 
cervical spine could not be demonstrated because the veteran 
would not move his neck due to what was claimed as pain. 
There was no fatigue, weakness, lack of endurance or 
incoordination.  The examiner indicated the veteran was 
embellishing his symptomatology as there was no reason for 
the amount of pain the veteran described or ankylosis.  

An evaluation in excess of 20 percent is not for application 
in this case, as the evidence does not show document findings 
consistent with either the old or revised criteria for a 
higher rating.  

While the June 2004 VA examiner reported subjective worsening 
of the veteran's cervical strain symptomatology, the VA 
examiners in January 2005 felt the veteran was malingering 
and embellishing his symptoms.  It was the examiner's opinion 
that there was no objective reason for the subjective 
complaints of pain or ankylosis.  Further, there was no 
evidence of muscle spasms.  

The Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness; however, there is no evidence that the pain causes 
additional functional loss on repetitive use not contemplated 
by the currently assigned rating for the service-connected 
disability.  

Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) do 
not provide a basis for an increased evaluation.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

There was no evidence of any associated documented neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  Thus, a separate rating is not warranted 
for neurological impairment.  38 C.F.R. § 4.71a, Note 1 
(2007).  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than the 20 percent rating for cervical strain with muscle 
spasm noted above.  See Fenderson, 12 Vet. App. at 126.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


Headaches

The veteran also asserts that he is experiencing daily 
headaches with associated nausea, sonophobia, photophobia and 
blurred vision.  

Historically, service connection for headaches due to trauma 
was awarded in an October 2001 rating decision.  The RO 
assigned a 10 percent rating effective in June 2000.  

The veteran appealed the original assignment of the 10 
percent evaluation following the award of service connection.  
As such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's headaches due to trauma is currently rated as 
10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  Under this code section, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc, following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.  38 C.F.R. § 4.124a.  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc, recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  Id.  

Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Id.  

At the outset, the Board does acknowledge that the veteran's 
medical record is not without some measure of ambiguity 
regarding the disabling characteristics of the service-
connected headaches due to trauma.  

The need to distinguish the effects of one condition 
from those of another is not unique to mental 
disorders, but occurs whenever two conditions, one 
service connected and one not, affect similar 
functions or anatomic areas.  When it is not possible 
to separate the effects of the conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service- connected 
condition.  See 61 Fed. Reg. 52698 (1996)(commentary 
accompanying amendments to VA regulations governing 
the rating of mental disorders).  

Thus, the signs and symptoms of headaches are attributed to 
the service-connected headaches due to trauma.  However, 
having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the service-connected headaches due to 
trauma do not meet the criteria for a higher initial 10 
percent rating.  38 C.F.R. § 4.7.  

In this regard, there is no objective evidence of record that 
in-service trauma to the brain resulted in a neurological 
disability, to include hemiplegia, epileptiform seizures or 
facial nerve paralysis.  In addition, the service-connected 
disability picture is not shown to be manifested by migraine 
headaches with characteristic prostrating attacks happening 
on a monthly basis or more frequently.  

The private medical records dated in June 2000 show the 
veteran's neurological examination was intact.  He presented 
with complaints of nausea associated with headaches.  He 
denied having photophobia and phonophobia.  

Upon VA examination in May 2001, the veteran presented with 
complaints of pounding pain.  He denied nausea, vomiting, 
photophobia and phonophobia.  

The cranial nerves II through XII were within normal limits.  
Sensory examination, pulses, and cerebella testing were 
normal.  There was possible mild upper motor drift, with no 
evidence of muscle atrophy.  Motor function was otherwise 
normal.  A brain MRI study showed no intracranial lesion.  

The records from Dr. NLR, First Choice Urgent Care, and 
Wellspring Family Medical contain complaints of tension type 
headaches and chronic daily headaches.  

Upon VA examination in October 2002, the neurological testing 
was normal.  There was normal sensation and motor function.  

During the September 2003 VA examination, the veteran 
presented with complaints of occipital pressure.  He 
indicated that he experienced headaches at least once every 
three days that last for approximately two days.  The cranial 
nerves II through XII were intact.  His motor and sensory 
function was normal.  

The veteran was afforded an additional VA examination in June 
2004 and reported having headaches with associated sonophobia 
and photophobia.  He also endorsed some nausea and blurred 
vision.  His headaches occurred every two days and lasted for 
24 hours.  The examiner found no change in the veteran's 
headaches.  

A neurological examination was normal in January 2005.  
Pulses, sensation and reflexes were also normal.  The veteran 
endorsed headaches due to trauma.  

As delineated, the claims folder contains purely subjective 
complaints of headaches with associated photophobia, 
phonophobia, nausea, and blurred vision, which is recognized 
as symptomatic of the in-service brain trauma.  38 C.F.R. 
§ 4.124a.  A rating in excess of 10 percent is not warranted 
as the veteran has not been diagnosed with multi-infarct 
dementia associated with brain trauma.  Id.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than the 10 percent ratings for headaches due to brain trauma 
noted above.  See Fenderson, 
12 Vet. App. at 126.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  


Extraschedular Evaluation

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be so unusual or exceptional as to warrant referral of his 
case to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not required frequent inpatient care, nor 
have they by themselves markedly interfered with employment.  
The assigned ratings adequately compensate the veteran for 
the nature and extent of severity of his cervical strain with 
spasms and headaches due to 
trauma.  Thus, having reviewed the record with the provisions 
of section 3.321(b)(1) in mind, the Board finds no basis for 
further action on this matter.



ORDER

An increased initial evaluation in excess of 20 percent for 
the service-connected cervical strain with spasms is denied.  

An increased initial evaluation in excess of 10 percent for 
the service-connected headaches due to trauma is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


